NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted April 19, 2022*
                                Decided April 29, 2022

                                        Before

                   FRANK H. EASTERBROOK, Circuit Judge

                   DIANE P. WOOD, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-2822

CHARLES R. WEINSCHENK,                         Appeal from the United States District Court
    Plaintiff-Appellant,                       for the Southern District of Indiana,
                                               Indianapolis Division.

      v.                                       No. 1:20-cv-02133-JPH-MPB

DUSTIN DIXON, et al.,                          James Patrick Hanlon,
     Defendants-Appellees.                     Judge.

No. 21-2823

CHARLES R. WEINSCHENK,                           Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Southern District of Indiana,
                                                 Indianapolis Division.



      * We have agreed to decide these appeals without oral argument because they are
frivolous. FED. R. APP. P. 34(a)(2)(A).
Nos. 21-2822 & 21-2823                                                               Page 2

           v.                                     No. 1:21-cv-01468-JPH-MJD

 VALORIE HAHN,1 et al.,                           James Patrick Hanlon,
     Defendants-Appellees.                        Judge.

                                        ORDER

        Charles Weinschenk, a resident of Hamilton County, Indiana, sued several state
and local officials in two lawsuits that alleged a far-reaching conspiracy to harm him.
The district judge assigned to both cases dismissed each complaint for failure to state a
claim and warned Weinschenk that failing to coherently plead his allegations would
lead to dismissal. When subsequent complaints did nothing to clarify the claims, the
district court dismissed the cases for being too frivolous to engage federal subject-
matter jurisdiction. We affirm.

        We begin by explaining that, although we denied a request to consolidate these
appeals before briefing, we now consolidate them for disposition. The two cases are
distinguished mainly by the different sets of defendants. The issues in each appeal are
substantially similar, as are the decisions under review, and Weinschenk filed the same
brief in each appeal.

       Weinschenk’s lawsuits assert that various incidents over the last 30 years,
including murders, election meddling, and terrorist attacks, are part of a targeted
“genocide” carried out by government officials. In both suits defendants moved to
dismiss, and the district court dismissed the complaints because Weinschenk did not
present a cogent narrative of his claims. The court gave Weinschenk one month to
amend his pleadings, and he timely filed a new complaint in each case.

       The district court found the amended complaints no clearer and sua sponte
dismissed both suits for lack of jurisdiction. See FED. R. CIV. P. 12(h)(3) (“If the court
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss
the action.”). The court explained that although Weinschenk’s amended complaints
referred to the Constitution and federal statutes, any possible theory of relief under

       1 The State of Indiana is not a “person” subject to suit under 42 U.S.C. § 1983,
Will v. Mich. Dep’t of State Police, 491 U.S. 58, 64 (1989), and sovereign immunity has not
been abrogated or waived with respect to any other potential claim, see Lapides v. Bd. of
Regents of Univ. Sys. of Ga., 535 U.S. 613, 618 (2002), so we modify the caption
accordingly.
Nos. 21-2822 & 21-2823                                                               Page 3

federal law was a mystery, and his allegations were so frivolous that they failed to
invoke federal jurisdiction. Weinschenk moved for reconsideration, but the court
concluded that he identified no errors in the rulings and did not make new allegations.

        On appeal, Weinschenk insists that he pleaded federal claims, invoking Bivens v.
Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), multiple
provisions of the Constitution, and 18 U.S.C. § 2333(a), which provides a civil remedy
for victims of international terrorism. But Weinschenk does not explain how these
defendants could possibly be liable to him under these, or any, theories. His
assertions—for example, that he was a specific target of both the COVID-19 pandemic
and the terrorist attacks on September 11, 2001—are extraordinary. Although we have
denigrated the fine distinctions we sometimes make in degrees of frivolousness,
see Carter v. Homeward Residential, Inc., 794 F.3d 806, 808 (7th Cir. 2015), the term
“essentially fictitious” appears apt here. See Hagans v. Lavine, 415 U.S. 528, 537 (1974).

       Fanciful complaints like Weinschenk’s do not engage federal-question
jurisdiction under 28 U.S.C. §1331 because there are no claims arising under federal law.
Id.; McCormick v. Indep. Life & Annuity Co., 794 F.3d 817, 820 (7th Cir. 2015). (Weinschenk
provides no basis for diversity jurisdiction. See 28 U.S.C. § 1332.) Therefore, the district
court correctly decided that it lacked subject-matter jurisdiction. But it also dismissed
the cases “with prejudice” and did not say that doing so was a sanction. See Collier v. SP
Plus Corp., 889 F.3d 894, 897 (7th Cir. 2018). A dismissal for want of jurisdiction, even
one that finally resolves a lawsuit, is not on the merits and must be without prejudice.
See MAO-MSO Recovery II, LLC v. State Farm Mut. Auto. Ins. Co., 935 F.3d 573, 581
(7th Cir. 2019). We therefore modify the judgment in each case to reflect a dismissal
without prejudice. See id. at 586.

        We caution, however, that the modified dismissals, though without prejudice,
are final, and these cases are resolved. See Carter v. Buesgen, 10 F.4th 715, 720 (7th Cir.
2021); Hill v. Potter, 352 F.3d 1142, 1144 (7th Cir. 2003); S. Austin Coal. Cmty. Council v.
SBC Commc'ns Inc., 191 F.3d 842, 844 (7th Cir. 1999). “Without prejudice” here reflects
simply that these are not decisions on the merits that would have preclusive effect in
another forum. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 396 (1990). But the
ruling that federal jurisdiction over these claims is lacking has preclusive effect. Hill,
352 F.3d at 1146 (collecting cases). Weinschenk’s federal cases are over. If he attempts to
relitigate the same claims in federal court, he does so at the risk of incurring sanctions.

       As modified, both judgments are AFFIRMED.